DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on February 2, 2020, has been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 3 and 12 objected to because of the following informalities:  The acronym “CQI” in the referred claims is not spelled out.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 20190306768 A1, hereinafter “Kim.”
Consider claim 1. Kim discloses:
a base station handover method, wherein the method is applied to a source base station, the source base station is a base station currently providing service for an unmanned aerial vehicle (see paragraph [0014]: ...this specification provides a method for supporting the handover of a drone in a wireless communication system. The method is performed by a serving eNB...), and the method comprises: 
receiving a measurement report sent by the unmanned aerial vehicle, wherein the measurement report comprises information used to indicate a target base station for which the unmanned aerial vehicle requests handover (see paragraph [0014]: ... The method is performed by a serving eNB, and includes transmitting measurement control which instructs the drone to perform measurement, receiving a measurement report including a signal quality value of at least one candidate eNB from the drone...); 
sending a handover request carrying first information to the target base station (see paragraph [0008]: This specification provides a method for supporting the handover of a drone in a wireless communication system... transmitting a first message to request handover to the serving eNB...), when it is determined that handover with the target base station is to be performed according to the measurement report (see paragraph [0014]: ... determining whether the handover of the drone is necessary based on the received measurement report), wherein the first information is used to indicate that a terminal requesting handover is an unmanned aerial vehicle (see paragraph [0015]: in this specification, determining whether the handover of the drone is necessary includes comparing the signal quality value of the at least one candidate eNB with a signal quality value of the serving eNB and determining a target eNB on which the handover of the drone is to be performed based on a result of the comparison, hence indicating that a terminal requesting handover is an unmanned aerial vehicle); 
(see paragraph [0255]: The target eNB prepares HO with L1/L2 and sends the HANDOVER REQUEST ACKNOWLEDGE to the source eNB...), when a handover request acknowledgement returned by the target base station is received (see paragraph [0256]: As soon as the source eNB receives the HANDOVER REQUEST ACKNOWLEDGE, or as soon as the transmission of the handover command is initiated in the downlink, data forwarding may be initiated; see also paragraph [0352]).
Claim 4 claims a method applied to the target base station for the handover of an unmanned aerial vehicle from the source base station of claim 1; therefore, similar rejection rational applies. 
Claim 8 claims a method applied to the handover of an unmanned aerial vehicle from the source base station of claim 1 to the target base station of claim 4; therefore, similar rejection rational applies.
Consider claim 9. Kim teaches claim 8 and further discloses wherein the detecting that a trigger condition for handover of a base station is met comprises: detecting that a signal strength of another base station is greater than a signal strength of the source base station, and a difference between the two signal strengths is greater than a set threshold, determining that the trigger condition for handover of the base station is met, and determining the another base station as a target base station for which the unmanned aerial vehicle requests handover (see paragraphs [0008], [0014], [0022], [0320], [0362], [0392], [0461], [0478]).
claim 10. Kim further discloses a source base station currently providing service for an unmanned aerial vehicle (see paragraph [0014]).
Consider claim 12. Kim teaches claim 10 and further discloses wherein the handover request further carries third information, the third information comprises a first QCI for indicating the first dedicated bearer and a second QCI for indicating the second dedicated bearer, and the first QCI is different from the second QCI (QCI reads on QoS -see paragraph [0253]).
Consider claim 13. Kim further discloses an unmanned aerial vehicle performing handover between a source base station and a target base station (see paragraph [0015]).
Consider claim 17. Kim further discloses a target base station performing handover for an unmanned aerial vehicle (see paragraph [0008]).
Consider claim 18. Kim teaches claim 17 and further discloses detecting that a signal strength of another base station is greater than a signal strength of the source base station, and a difference between the two signal strengths is greater than a set threshold, determining that the trigger condition for handover of the base station is met, and determining the another base station as a target base station for which the unmanned aerial vehicle requests handover (see paragraphs [0008], [0014], [0022], [0320], [0362], [0392], [0461], [0478]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5-7, 11, 14-16, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 20190306768 A1, hereinafter “Kim,” in view of Rubin et al., US 10827019 B2, hereinafter “Rubin.”
Consider claim 2. Kim teaches claim 1, but is silent regarding a dedicated bearer for control commands and a dedicated bearer for data transmission.
Rubin, in related art, suggests a dedicated bearer for control commands and a dedicated bearer for data transmission in a handover process (see column 22 lines 46-67 through column 23 lines 1-8: In FIG. 6, the UE 104 client may be informed by the LTE software executing on the UE 104 that the Handover Command message has been 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
claim 3. Kim in view of Rubin teaches claim 2; and Kim further suggests wherein the handover request further carries third information, the third information comprises a first QCI for indicating the first -4-Docket No. LZ1 911775CN08-US-1 703059 dedicated bearer and a second QCI for indicating the second dedicated bearer, and the first QCI is different from the second QCI (QCI reads on QoS -see paragraph [0253).
Consider claim 5. Kim teaches claim 4, but is silent regarding a dedicated bearer for control commands and a dedicated bearer for data transmission.
Rubin, in related art, suggests a dedicated bearer for control commands and a dedicated bearer for data transmission in a handover process (see column 22 lines 46-67 through column 23 lines 1-8: In FIG. 6, the UE 104 client may be informed by the LTE software executing on the UE 104 that the Handover Command message has been received. Before allowing the UE LTE software to proceed in synchronizing with the target Cell, the UE 104 client may send a packet over the redirected Dedicated Bearer 312 to disconnect from the OptServereNB 308 associated with the source eNB 102. When this is accomplished, the UE 104 client may allow the UE LTE software to proceed. Another notification may be provided to the UE 104 client when the UE 104 sends the Handover Confirm message to the target eNB 102. The client may then send a Handover( ) message to the Wireless Control Process 3902 executing on the OptServerPGW 304 to inform it of the new Cell_ID, the new C-RNTI, the IMSI, and the GUTI (which may have changed), and the bearer ID of the Dedicated Bearer 312 that needs to be redirected, plus other parameters (e.g., the UE 104 IP address) that may be required to provide additional services. The Wireless Control Process 3902 may derive the new eNB ID from the new Cell_ID, and obtain the eNB OAM IP address from 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
Consider claim 6. Kim in view of Rubin teaches claim 5; and Rubin further suggests sending a handover request failure to the source base station (see column 74 lines 51-58).
Consider claim 7. Kim teaches claim 4, but is silent regarding sending a handover request failure to the source base station.
Rubin, in related art, suggests sending a handover request failure to the source base station (see column 74 lines 51-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
claim 11. Kim teaches claim 10, but is silent regarding a dedicated bearer for control commands and a dedicated bearer for data transmission.
Rubin, in related art, suggests a dedicated bearer for control commands and a dedicated bearer for data transmission in a handover process (see column 22 lines 46-67 through column 23 lines 1-8: In FIG. 6, the UE 104 client may be informed by the LTE software executing on the UE 104 that the Handover Command message has been received. Before allowing the UE LTE software to proceed in synchronizing with the target Cell, the UE 104 client may send a packet over the redirected Dedicated Bearer 312 to disconnect from the OptServereNB 308 associated with the source eNB 102. When this is accomplished, the UE 104 client may allow the UE LTE software to proceed. Another notification may be provided to the UE 104 client when the UE 104 sends the Handover Confirm message to the target eNB 102. The client may then send a Handover( ) message to the Wireless Control Process 3902 executing on the OptServerPGW 304 to inform it of the new Cell_ID, the new C-RNTI, the IMSI, and the GUTI (which may have changed), and the bearer ID of the Dedicated Bearer 312 that needs to be redirected, plus other parameters (e.g., the UE 104 IP address) that may be required to provide additional services. The Wireless Control Process 3902 may derive the new eNB ID from the new Cell_ID, and obtain the eNB OAM IP address from provisioned, or other data. The target eNB 102 may be commanded to redirect the bearer 312 for the UE 104, and replies when this is done. At this point, the Wireless Control Process 3902 may send a ResumeSession( ) message to the UE 104 via the Default Bearer 302, and the UE 104 client is able to send a packet via the redirected 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
Consider claim 14. Kim teaches claim 13, but is silent regarding a dedicated bearer for control commands and a dedicated bearer for data transmission.
Rubin, in related art, suggests a dedicated bearer for control commands and a dedicated bearer for data transmission in a handover process (see column 22 lines 46-67 through column 23 lines 1-8: In FIG. 6, the UE 104 client may be informed by the LTE software executing on the UE 104 that the Handover Command message has been received. Before allowing the UE LTE software to proceed in synchronizing with the target Cell, the UE 104 client may send a packet over the redirected Dedicated Bearer 312 to disconnect from the OptServereNB 308 associated with the source eNB 102. When this is accomplished, the UE 104 client may allow the UE LTE software to proceed. Another notification may be provided to the UE 104 client when the UE 104 sends the Handover Confirm message to the target eNB 102. The client may then send a Handover( ) message to the Wireless Control Process 3902 executing on the OptServerPGW 304 to inform it of the new Cell_ID, the new C-RNTI, the IMSI, and the GUTI (which may have changed), and the bearer ID of the Dedicated Bearer 312 that needs to be redirected, plus other parameters (e.g., the UE 104 IP address) that may be 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
Consider claim 15. Kim in view of Rubin teaches claim 14; and Rubin further suggests wherein the handover request acknowledgement comprises information for indicating that the target base station agrees to establish the first dedicated bearer and the second dedicated bearer (see column 26 lines 4-22).
Consider claim 16. Kim teaches claim 13, but is silent regarding sending a handover request failure to the source base station.
Rubin, in related art, suggests sending a handover request failure to the source base station (see column 74 lines 51-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in 
Consider claim 25. Kim in view of Rubin teaches claim 5, and Rubin further suggests sending a handover request failure to the source base station (see column 74 lines 51-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).
Consider claim 26. Kim in view of Rubin teaches claim 14, and Rubin further suggests sending a handover request failure to the source base station (see column 74 lines 51-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Rubin’s teachings in relation to the claimed invention, thus providing means for optimizing the LTE Handover procedure, and effectively transferring the point of service delivery from the source eNB the target eNB, as suggested by Rubin (see column 22 lines 28-33).	
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., handover of an unmanned aerial vehicle.

US 20170187450 A1	US 9467922 B1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
April 9, 2021